DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 07/15/2021.  Claims 1-13 were pending.  Claims 1, 13 were amended.  Claims 2-12 were previously presented.  
Claim Interpretation
4.	 In claim 1, the applicants recited “one or more nitrogen-containing heterocyclic monocyclic aromatic compounds, having one or more carboxyl groups or ester groups, but having only amino group directly bonded to the nitrogen-containing heterocyclic ring when having one or more amino acid” (emphasis added).  The examiner interprets the limitation “but having only amino group directly bonded to the nitrogen-containing heterocyclic ring when having one or more amino acid” is a conditional limitation. When the condition “having one or more amino acid” is TRUE, then the only amino group directly bonded to the nitrogen-containing heterocyclic ring.  It is possible that the condition is FALSE.   “When having one or more amino acid” condition is FALSE, then the heterocyclic ring does NOT having any amino acid directly bonded to the nitrogen-containing heterocyclic ring.  This interpretation is consistent with applicant’s own Specification including applicant’s own examples.  In fact, in the applicant’s own Specification, applicants disclose many compounds that do NOT having any amino acid group directly bonded to the nitrogen-containing heterocyclic ring such as trans-Urocanic acid, imidazole-4-carboxylic acid, imidazole-4,5 dicarboxylic acid (See Table 1; Table 2 of the Specification).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
13 depends on claim 1.  Claim 1 and 13 drawn to a cleaning liquid composition.  A cleaning liquid composition drawn to what the composition is (i.e. ingredients of the composition), and not what the composition does.  In claim 13, the applicants recited “The cleaning liquid composition of claim 1, wherein the substrate further has a layer of a barrier metal for a semiconductor device wherein a barrier metal is Co”.  It is noted that a barrier metal is of Co are NOT part of the cleaning liquid composition.  Co barrier metal are intended used of the composition.  Thus, in claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-4, 8, 10-13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mizuta et al. (US 2016/0060584 A1)
Regarding to claim 1, Mizuta discloses a cleaning liquid composition which comprises: one or more basic compound (paragraph 0045); and one or more nitrogen-containing heterocyclic monocyclic aromatic compounds, having one or more carboxyl groups or ester groups, but having only amino group directly bonded to the nitrogen-containing heterocyclic ring when having one or more amino acid wherein the nitrogen containing heterocyclic ring is not a pyrazole ring (See paragraph 0034-0035; i.e. 4-imidazolecarboxylic acid and/or 3-amino-1,2,4-triazole-5-carboxylic acid);
And having of pH of 10 or higher, including example of pH 10, 11.5 (paragraph 0048, within applicant’s range of 8 to 12).
	Regarding to claim 2, Mizuta disclose the nitrogen-containing heterocyclic monocyclic aromatic compound is one selected from 4-imidazolecarboxylic acid and 3-amino-1,2,4-triazole-5-carboxylic acid. 


    PNG
    media_image1.png
    362
    688
    media_image1.png
    Greyscale




It is well known in the art that 3-amino-1,2,4-triazole-5-carboxylic acid has the following structure (See evidence reference https://pubchem.ncbi.nlm.nih.gov/compound/3-Amino-1_2_4-triazole-5-carboxylic-acid )

    PNG
    media_image2.png
    210
    336
    media_image2.png
    Greyscale


Therefore Mizuta’s teaching of the nitrogen-containing heterocyclic monocyclic aromatic compound is one selected from 4-imidazolecarboxylic acid and 3-amino-1,2,4-triazole-5-carboxylic acid. 
read on the applicant’s limitation 

    PNG
    media_image3.png
    244
    554
    media_image3.png
    Greyscale

wherein:
X1 to X5 are, each independently of one another, CR1 CR1R2, N, NR1, O or S, provided that at least two of X1 to X5 are N or NR1,
R1 and R2 are, when a plurality of them are present, each independently of one another, a hydrogen atom or a substituent, provided that at least one of R1 and R2 present in the general 
	Regarding to claim 3, Mizuta teaches the cleaning composition comprises 3-amino-1,2,4-triazole-5-carboxylic acid (See paragraph 0034-0035 along with the formula structure as shown above) which has at least one of R1 and R2 present in the general formula (A) is an amino group.
	Regarding to claim 4, Mizuta discloses wherein the basic compound is a quaternary ammonium compound or a linear aliphatic amine (paragraph 0045).
	Regarding to claim 8, Mizuta teaches the composition further comprises one or more amino acid (paragraph 0028-0029, paragraph 0044 such as choline; Note: choline comprises amino acid; See evidence via https://en.wikipedia.org/wiki/Choline ).
	Regarding to claim 10, Mizuta discloses a method of manufacturing a semiconductor substrate comprising a step of bring the cleaning liquid composition of claim 1 into contact with a substrate having Cu wiring (abstract, paragraph 0074-0076).
	Regarding to claim 11, Mizuta discloses a step of chemical mechanical polish (CMP) the substrate having Cu wiring prior to the step of bring the cleaning liquid composition into contact with the substrate having Cu wiring (abstract, paragraph 0055-0056; 0074-0076).
	Regarding to claim 12, Mizuta discloses wherein the step of bring the cleaning liquid composition into contact with the substrate having Cu wiring (copper interconnect) is the step of cleaning the substrate having Cu wiring (abstract, 0055-0056; 0074-0076).
	Regarding to claim 13, Mizuta discloses the cleaning liquid composition for a substrate having Co barrier (paragraph 0055-0056)

10.	Claims 1-2, 4-5, 7-8, 10, 12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Schubert et al. (US 2010/0178767 A1).
Regarding to claim 1, Schubert discloses a cleaning liquid composition which comprises: one or more basic compound (paragraph 0109, 0110); and one or more nitrogen-containing heterocyclic monocyclic aromatic compounds, having one or more carboxyl groups or ester groups, but having only amino group directly bonded to the nitrogen-containing heterocyclic ring when having one or more amino acid wherein the nitrogen containing heterocyclic ring is not a pyrazole ring (See paragraph 0040; i.e. imidazole-4, 5-dicarboxylic acid);
And having of pH of 2 to 13, preferable 8 to 11, (paragraph 0110, within applicant’s range of 8 to 12).
	Regarding to claim 2, Schubert disclose the nitrogen-containing heterocyclic monocyclic aromatic compound is one selected from imidazole-4, 5-dicarboxylic acid (paragraph 0036)
	It is well known in the art that imidazole-4, 5-dicarboxylic acid has the following structure (See evidence reference https://www.emdmillipore.com/US/en/product/Imidazole-45-dicarboxylic-acid,MDA_CHEM-818370 


    PNG
    media_image4.png
    290
    619
    media_image4.png
    Greyscale




Therefore Schubert’s teaching of the nitrogen-containing heterocyclic monocyclic aromatic compound is one selected from imidazole-4, 5 dicarboxylic acid read on the applicant’s limitation 

    PNG
    media_image3.png
    244
    554
    media_image3.png
    Greyscale

wherein:
X1 to X5 are, each independently of one another, CR1 CR1R2, N, NR1, O or S, provided that at least two of X1 to X5 are N or NR1,
1 and R2 are, when a plurality of them are present, each independently of one another, a hydrogen atom or a substituent, provided that at least one of R1 and R2 present in the general formula (A) has a carboxyl group, a substituent having a carboxyl group, an ester group, or a substituent having an ester group.
	Regarding to claim 4, Shubert discloses wherein the basic compound is a quaternary ammonium compound (paragraph 0105, 0118) or a linear aliphatic amine (paragraph 0075, 0097, 0118, 0153, 0153).
	Regarding to claim 5, Schubert discloses the composition comprising one or more phosphoric acid chelating agent (paragraph 0137).
	Regarding to claim 7, Schubert discloses the composition further comprises one or more anionic or nonionic surfactants (paragraph 0112, 0115, 0116, 0119).
	Regarding to claim 8, Schubert teaches the composition further comprises one or more amino acid (paragraph 0138).
	Regarding to claim 10, Schubert discloses a method of manufacturing a semiconductor substrate comprising a step of bring the cleaning liquid composition of claim 1 into contact with a substrate having Cu wiring (paragraph 0176, 0181).
	Regarding to claim 12, Schubert discloses wherein the step of bring the cleaning liquid composition into contact with the substrate having Cu wiring (copper interconnect) is the step of cleaning the substrate having Cu wiring (0176, 0181).
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US 2010/0178767 A1) as applied to claims 1-2, 4-5, 7-8, 10-12  above, and further in view of Sun et al. (US 2016/0340620 Al).
Regarding to claim 6, Schubert fails to disclose the concentration of the phosphonic acid chelating agent at the time of use is 0.005 mM to 0.1 mM. However, Shubert clearly teaches to use phosphonic acid as a chelating agent (aka complexing agent paragraph 0137). Sun teaches to use phosphonic acid as a chelating agent (aka complexing agent; paragraph 0040). Sun further teaches to change the amount of complexing agent (aka chelating agent) between 0-10 wt%, preferable 0.001 to 5 wt% (See paragraph 0041). Any person having ordinary skill in the art would be able to convert weight percent to Molarity (M) or mM if the density of the solution is known. The density of the composition can be easily measured. In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal 
Regarding to claim 13, Schubert fails to disclose barrier metal for a semiconductor device is made of Co. Sun teaches a Cu wiring (i.e. copper interconnect) having a barrier layer made of cobalt in order to minimize the diffusion of copper into the dielectric material (See paragraph 0023). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Schubert in view of Sun by having barrier metal of the substrate having Cu wiring is made of Co because it helps to minimize the diffusion of copper into the dielectric material.

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US 2010/0178767 A1) as applied to claims 1-2, 4-5, 7-8, 10, 12  above, and further in view Morita (WO 2014/171355 A1), English translation via US 2016/0083675 A1).
Regarding to claim 9, Schubert fail to disclose a stock solution which is used to obtain the cleaning composition by dilute 10 times to 1000 times.  However, Schubert clearly teaches the composition is diluted with water (paragraph 0123, 0191).  Morita discloses a stock solution (i.e. starting solution) which is used to obtain the cleaning liquid composition by diluting 10 times to 1000 times (paragraph 0036, 0085).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal dilution factors or dilution times because it has been held that determination of workable range is not considered inventive.

15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuta et al. (US 2016/0060584 A1) as applied to claims 1-4, 8, 10-13  above, and further in view Morita (WO 2014/171355 A1), English translation via US 2016/0083675 A1).
Regarding to claim 9, Mizuta fail to disclose a stock solution which is used to obtain the cleaning composition by dilute 10 times to 1000 times.  However, MIzuta clearly teaches the composition is diluted with water (paragraph 0043, 0053, 0065).  Morita discloses a stock solution (i.e. starting solution) which is used to obtain the cleaning liquid composition by diluting 10 times to 1000 times (paragraph 0036, 0085).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal dilution factors or dilution times because it has been held that determination of workable range is not considered inventive.
Response to Arguments
16.	Regarding to previous ground of rejection under 35 U.S.C 112(d) with respect to claim 13, the applicants stated “Applicants respectfully submit that the Office’s bases for rejection of claim 13 have been obviated by instantly presented claim amendments (/.e., reciting that the substrate further has a layer of a barrier metal for a semiconductor device, wherein a barrier metal is Co) and, therefore, Applicants need not comment on them.”  The examiner disagrees.  The examiner clearly recognizes that claim 13 further recited a barrier metal is Co.  However, claims 1 and 13 are drawn to cleaning liquid composition.  A cleaning liquid composition drawn to what the composition is (i.e. ingredients of the composition), and not what the composition wherein a barrier metal is Co”.  It is noted that a barrier metal is of Co are NOT part of the cleaning liquid composition.  Co barrier metal are intended used of the composition.  Thus, in claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding to previous ground of rejection under 35 U.S.C 102, the applicants stated 
“The instant claim 1, as amended, is directed to cleaning liquid composition comprising one or more basic compounds and one or more nitrogen-containing heterocyclic monocyclic aromatic compounds, wherein the nitrogen-containing heterocyclic ring is not a pyrazole ring (emphasis added). Furthermore, Applicants respectfully reiterate that the cleaning liquid composition of the instant claims, as amended, comprises one or more basic compounds and one or more nitrogen-containing heterocyclic monocyclic aromatic compounds having one or more carboxyl groups or ester groups, but having only amino groups directly bonded to the nitrogen-containing heterocyclic ring when having one or more amino groups, and having a pH of 8 to 12 (emphasis added).
Applicants respectfully contend that Morita, Thomas, and Mizuta do not meet the strict identity rule of anticipation and, therefore, fail to anticipate the instant claims, as amended, because each of these references does not disclose (either expressly or inherently) each and every element arranged in the claims, as amended (Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631,2 USPQ2d 1051, 1053 (Fed. Cir. 1987)).”
Morita or as being anticipated by Thomas.  However, the examiner disagrees that the proposed amendment was sufficient to overcome the previous ground of rejection under 35 U.S.C 102 as being anticipated by Mizuta.  Specifically, Regarding to claim 1, Mizuta discloses a cleaning liquid composition which comprises: one or more basic compound (paragraph 0045); and one or more nitrogen-containing heterocyclic monocyclic aromatic compounds, having one or more carboxyl groups or ester groups, but having only amino group directly bonded to the nitrogen-containing heterocyclic ring when having one or more amino acid wherein the nitrogen containing heterocyclic ring is not a pyrazole ring (See paragraph 0034-0035; i.e. 4-imidazolecarboxylic acid and/or 3-amino-1,2,4-triazole-5-carboxylic acid);
And having of pH of 10 or higher, including example of pH 10, 11.5 (paragraph 0048, within applicant’s range of 8 to 12).
Thus, the examiner still maintained previous ground of rejection under 35 U.S.C 102 as being anticipated by Mizuta et al. (US 2016/0060584 A1).
The examiner further provide a new ground of rejection using new cited prior arts as discussed above.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713